Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2005/0140618).

As to claims 1, 9, 10, 13, Kang (Fig. 4-8, 13) a source driver (104), comprising: an output terminal comprising a plurality of effective output terminals (260 and 262 across all of the Data ICs) and a plurality of dummy terminals (264 across all of the Data ICs), wherein the effective output terminals constitute a plurality of effective output 5terminal groups (Each group of directly adjacent 1st and 2nd output channel groups outputting data), the dummy terminals constitute a plurality of dummy terminal groups (Dummy 
wherein a number of the effective output terminal groups is greater than a number of the dummy terminal groups (2:1 ratio between data output groups and dummy output groups), and a number of the effective output terminals is greater than a number of the dummy terminals (There are more data output lines than dummy output lines based on the selection of P1 and P2) [0105, 0112-0115].

As to claims 2, 11, Kang teaches wherein some of the effective output terminal groups have a same number of the effective output terminals (Adjacent Data ICs have the same number of data output lines).

As to claims 3, 12, Kang teaches wherein some of the dummy terminal groups have a same number of the dummy terminals (Data ICs can be set to have the same number of dummy lines) [0110].

As to claims 4, 14, Kang teaches wherein the number of the effective output terminal 15groups is greater than four (Based on the number of Data ICs, the number of output channel groups can be greater than 4).

As to claims 5, 15, Kang teaches wherein the number of the effective output terminal groups is six, eight, or ten (E.g. if there are 5 Data ICs in the display shown in Fig. 4, there would be six data output channels as configured in Fig. 13).

As to claims 6, 16, Kang teaches wherein the number of the dummy terminal groups is one less than a number of the effective output terminals (Since the Dummy output channel is located within each Data IC, with a series of Data ICs in a row, there would be one less Dummy output channel than Output channel groups).

As to claims 7, 17, Kang teaches wherein the number of the dummy terminal groups is five, seven, or nine (Using the same 5 Data ICs, there would be five Dummy output channels).

As to claims 8, 18, Kang teaches wherein all the effective output terminals are divided equally among the effective output terminal groups, or, if indivisible, a number of the effective output terminals in the last effective output terminal group is reduced (E.g. if the number of dummy lines in 264 is set to be 42 lines, all of the Output channel groups in the Data ICs will have the same number of lines); all the dummy terminals 25are divided equally among the dummy terminal groups (All of the Data ICs can be set to have the same number of Dummy output lines), or, if indivisible, a number of the dummy terminals is reduced in the last dummy terminal group; and a number of the effective output terminals in each effective output terminal group and a number of the dummy terminals in each dummy terminal group are both an integer (Both are integers).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691